DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 48 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 appears to contradict the limitations of independent claim 48. Independent claim 48 claims that there is an opening for the cartridge and another opening for the bag called the exit opening. However, dependent claim 50 claims that they are one in the same and it is not clear how the opening can receive the cartridge and the bag? Clarification to the claim language is requested.  Applicant provide a description in their response that the cartridge can exit either through the opening it entered or an exit in the opposite side.  However, the claim language remains indefinite because it is not clear from independent claim 48 where the exit is located and the option exists for removal from two different openings.  Claim 48 claims an opening and later claims an exit opening, it is not clear if this is the same opening.  The claim language contradicts itself as currently written.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 48, 50, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,890,931 to Saver in view of U.S. Patent No. 4,030,448 to Nuttall and U.S. Patent No. 7,395,646 to Salman et al.
Regarding Claim 48, Saver teaches a litter box (Saver Fig. 1 #14), comprising: a top cover (Saver Fig. 4 #21; applicant doesn’t structurally claim the structural features of the cover, element #21 of Saver satisfies the broad nature of the claim limitation); a base mountable to the top cover to form a chamber for accommodating an animal (Saver Fig. 4 #14 is mountable to #21), the base comprising: a bottom section (Saver #10); and side walls (Saver Fig. 1 #14, #15, #12, #13, #17 and #18) extending upward from the bottom section to define a base cavity, wherein at least one of the side walls comprises an opening sized and configured for removably receiving a litter-containing cartridge by translational displacement through the opening and into the base cavity ( Saver cartridge #20 translation enters opening between #17 and #18 into cavity; applicant doesn’t positively claim the presence of the litter cartridge, but merely that it is “configured for” and “removable”). 

However, Nuttall teaches the general knowledge of one of ordinary skill in the art that it is known to provide a connection mechanism proximate an exit opening provided on one side wall of the base (Nuttall Fig.1 #24 and Fig. 3 #36).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Saver with the teachings of Nuttall at the time of the invention for ease of disposal as taught by Nuttall.  Furthermore, Salman teaches the general knowledge of one of ordinary skill in the art to provide the garbage bag dispenser comprising: a sealable tubular plastic stock; and an annular body comprising a compartment housing the sealable tubular plastic stock, the body being removably mountable to the base and sized and positioned about the exit opening and into a portion of the tubular plastic stock for sealing and disposal (Salman Fig. 1 and 2).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Saver with the teachings of Salman at the time of the invention for odor control and disposal as taught by Salman.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 50 and 51, Saver as modified teaches wherein the exit opening is the opening through which the cartridge is inserted; the exit opening is provided on an opposed side wall to the opening through which the cartridge is inserted (Saver Fig. 1 and Fig. 4 element #20 is structurally capable of entering and exiting from the front side of the litter box and also capable of exiting from the backside of the litter box).
s 57, 58, 59, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,890,931 to Saver in view of U.S. Patent No. 4,030,448 to Nuttall and U.S. Patent No. 7,395,646 to Salman et al as applied to claim 48 above, and further in view of U.S. Patent Pub. No. 2007/0246495 to Hague.
Regarding Claims 58 and 57, Saver as modified is silent on wherein the displacement-facilitating system comprises a roller system. However, Hague teaches the general knowledge of one of ordinary skill in the art of inserts that it is known to provide the displacement-facilitating system comprises a roller system (Hague Fig. 4 #130; Fig. 8). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Saver with the teachings of Hague at the time of the invention to minimize wear and breakage as taught by Hague. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 59, Saver as modified teaches the roller system comprises a plurality of roller units mounted to the bottom section of the base (Hague #130).
Regarding Claim 60, Saver as modified teaches each roller unit comprises a wheel for contacting the litter-containing cartridge, an axel about which the wheel is mounted, and a frame having an upper portion to which the axel is mounted and a lower portion mounted to the bottom section of the base (Hague Fig. 7 and 8).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 48, 50, 57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,732,111 to Runion.
Regarding Claims 48 and 50, Reunion teaches a litter box (Runion Fig. 1 #11), comprising: a top cover (Runion Fig. 1 #11 roof, applicant doesn’t structurally claim the structural features of the cover, Reunion satisfies the broad nature of the claim limitation); a base mountable to the top cover to form a chamber for accommodating an animal (Runion Fig. 1 #11 side walls), the base comprising: a bottom section (Runion floor of #11); and side walls extending upward from the bottom section to define a base cavity, wherein at least one of the side walls comprises an opening sized (Runion Fig. 1 #20) and configured for removably receiving a litter-containing cartridge by translational displacement through the opening and into the base cavity (Runion #10); a connection mechanism (Runion Fig. 1 #25) provided proximate to an exit opening (Runion Fig. 1 #20, applicant doesn’t distinguish that the exit opening is a different opening then the opening the cartridge enters through) provided on one of the side walls of the base, the connection mechanism connecting a garbage bag dispenser (Runion Fig. 1 and 2 #17 and #16) to the corresponding side wall of the base; the garbage bag dispenser comprising: a sealable tubular plastic stock (Runion Fig. 5 #15); and an annular body (Runion #17) comprising a compartment (Runion #16) housing the sealable tubular plastic stock, the body being removably mountable to the base and sized and positioned about the exit opening  and into a portion of the tubular plastic stock for sealing and disposal (Runion Fig. 5 and 3).
Regarding Claim 57, Runion teaches the base comprises a displacement-facilitating system for facilitating the translational displacement of the litter containing cartridge into the base cavity (Runion #18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,732,111 to Runion in view of U.S. Patent No. 3,890,931 to Saver.
Regarding Claim 51, Runion is silent on the exit opening provided on an opposed side wall to the opening through which the cartridge in inserted.  However, Saver teaches the general knowledge of one of ordinary skill in the art to have two openings in the base that the cartridge can pass through i.e. and opposite exit opening that the litter leaves through (Saver Fig. 1 and 4 #20 passes through the opening between #17 and #18 in the front and in the back of the device).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Runion with the teachings of for ease of removal as taught by Runion.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claims 58, 59, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,732,111 to Runion.in view of U.S. Patent Pub. No. 2007/0246495 to Hague.

Regarding Claim 59, Runion as modified teaches the roller system comprises a plurality of roller units mounted to the bottom section of the base (Hague #130).
Regarding Claim 60, Runion as modified teaches each roller unit comprises a wheel for contacting the litter-containing cartridge, an axel about which the wheel is mounted, and a frame having an upper portion to which the axel is mounted and a lower portion mounted to the bottom section of the base (Hague Fig. 7 and 8).
Response to Arguments
Applicant’s arguments with respect to claim(s) 48, 50, 51, 57-60 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the 112 rejection, Applicant provide a description in their response that the cartridge can exit either through the opening it entered or an exit in the opposite side.  However, the claim language remains indefinite because it is not clear from independent claim 48 where the exit is located and the option exists for removal from two different openings.  Claim 48 claims an opening and later claims an exit opening, it is not clear if this is the same opening.  The claim language contradicts itself as currently written.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior art of record is a teaching of the general knowledge of one of ordinary skill in the art of providing garbage bag dispenser, dispensing tubular plastic stock from a housing.
U.S. Patent No. 9,433,186; U.S. Patent No. 6,052,842; U.S. Patent No. 10,696,476, U.S. Patent No. 7,743,588; U.S. Patent No. 9,802,756; U.S. Patent No. 7,100,767; U.S. Patent no. 6,974,029; U.S. Patent No. 5,890,351.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
								/ANDREA M VALENTI/                                                                                               Primary Examiner, Art Unit 3643